10/04/2022



                                                                                            Case Number: DA 22-0514




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 22-0514

IN RE THE PARENTING OF:
C.N.L.,

      a Minor Child,

AMANDA L. TOMLINSON, n/k/a
AMANDA PIERRE,
                                                      ORDER OF MEDIATOR APPOINTMENT
             Petitioner and Appellant,

      and

JAMES D. LUKE,

             Respondent and Appellee.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Tiffany B. Lonnevik, whose name appears next on the
list of attorneys desiring appointment as mediators for Domestic Relations appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this October 4, 2022.




                                                          r.-6mxaq
                                           Bowen Greenwood, Clerk of the Supreme Court
c:   Peter Francis Carroll, Mary-Elizabeth Marguerite Sampsel, Tiffany B. Lonnevik